Citation Nr: 1118130	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  03-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer, including as due to exposure to ionizing radiation and/or amine chemical exposure.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from February 1981 to March 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2007, the Board remanded the case for a hearing.  In September 2007, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  

In January 2008, the Board remanded the claim for additional development.  In May 2010, the RO furnished a supplemental statement of the case.  In June 2010, the Veteran submitted a response identifying what he believes are deficiencies or errors in the supplemental statement of the case and referenced medical opinion.  On review, additional evidence was not received and a remand for consideration and further supplemental statement of the case is not required.  See 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran was diagnosed with small cell undifferentiated carcinoma of the bladder in September 2000 and developed carcinoma in situ of the bladder in November 2002.  

2.  The Veteran did not participate in a "radiation-risk activity" as defined by regulation for purposes of presumptive service connection for diseases specific to radiation-exposed veterans.

3.  The preponderance of the evidence is against finding that bladder cancer was incurred during service or is related to events in service, to include exposure to ionizing radiation or amine; and there is no evidence that bladder cancer manifested to a compensable degree within one year following discharge from service.


CONCLUSION OF LAW

Bladder cancer was not incurred or aggravated during service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

By letters dated in April 2001 and October 2006, , the RO notified the Veteran of the information and evidence needed to substantiate his claim of entitlement to service connection for bladder cancer, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The October 2006 letter also provided information regarding how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the May 2010 supplemental statement of the case.  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For claims based on exposure to ionizing radiation, specific development requirements are set forth at 38 C.F.R. § 3.311.  See also VA's Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii, 1.C.

On review, VA has satisfied its duty to assist.  The claims file contains service treatment records, service personnel records, Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), and private medical records.  A separate radiation dose estimate was obtained from an independent expert and various advisory opinions were requested and obtained.  

At the hearing, the Veteran argued that VA never contacted him for his exposure history.  See hearing transcript, p. 11.  The Board acknowledges the Veteran's argument, but notes that in the April 2001 letter, VA specifically asked the Veteran for his history of exposure to known carcinogens, including his post-service occupational history.  The Board further notes that the Veteran provided specific information regarding his exposure history in the dose reconstruction presentation submitted with his VA Form 9.  

The Veteran was provided with a copy of his claims file in May 2007.  At the hearing, however, he argued that he did not receive the information requested, namely the "raw data" used to develop his dose reconstruction.  See hearing transcript, p. 12.  Pursuant to the January 2008 remand, the Board directed that the Chief Public Health and Environmental Hazards Officer (CPHEHO) provide the Veteran with any additional available information identified by him regarding the raw data used to develop his dose reconstruction.

In April 2008, the Appeals Management Center (AMC) asked the Veteran to identify the raw data he was seeking.  In May 2008, the Veteran responded, listing specific technical information that he was requesting.  In December 2009, the Director, Compensation and Pension (C&P) Service, requested review of the radiation claim and specifically referenced the Board's remand directives.  Notwithstanding, it does not appear that the Veteran ever received a reply to his request.  In June 2010, the Veteran again argued that he was being denied the data that he was seeking.

An April 2011 Memorandum from the Board's Privacy Officer indicates that the Veteran's request was referred to the VA Central Office Privacy Officer for the Veterans Benefits Administration.  That office referred it to the Privacy Officer at the RO in Louisville, Kentucky.  In April 2011, the Louisville RO responded to the Veteran's request indicating that it did not have the information he was seeking and that his request had been forward to the Defense Threat Reduction Agency (DTRA).  The memorandum indicates that as a consequence of the response and referral, there was no further action for VA to take on the request.  

Considering the foregoing, the Board finds substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Veteran contends that he has bladder cancer related to in-service radiation and/or chemical exposure.  

Medical evidence shows that the Veteran was diagnosed with small cell undifferentiated carcinoma of the bladder in September 2000.  He went on to develop carcinoma in situ of the bladder in November 2002.  

Certain diseases are service-connected on a presumptive basis if they become manifest in a radiation-exposed veteran.  Under regulations currently in effect, the term "radiation-exposed veteran" includes a veteran who participated in a radiation-risk activity while serving on active duty, active duty for training, or inactive duty training.  38 C.F.R. § 3.309(d)(3)(i).  The term "radiation risk activity" means participation in atmospheric nuclear weapons testing; post-war occupation of Hiroshima or Nagasaki (8/6/45 - 7/1/46); internment as a prisoner of war in Japan; assignment to a gaseous diffusion plant at Paducah, Kentucky, Portsmouth, Ohio, or area K25 at Oakridge, Tennessee provided certain requirements are met; participation in underground nuclear weapons testing at Amchitka Island, Alaska; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. § 3.309(d)(3)(ii)(A)-(E).  The listed diseases include cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2)(xv).  Note to this provision indicates that for the purposes of this section, the term "urinary tract" includes the urinary bladder.  Id. 

The Board acknowledges that the Veteran had bladder cancer; however, the evidence does not show that he participated in a radiation risk activity as defined by regulation.  Consequently, service connection on a presumptive basis for diseases specific to radiation-exposed veterans is not warranted.
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including malignant tumors, if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to the claim that his disability is related to radiation exposure, the Board notes that the specific requirements for adjudicating claims for service connection based on exposure to ionizing radiation are found in 38 C.F.R. § 3.311.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period, and it is contended the disease is a result of ionizing radiation exposure during service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(1).  In a claim based on occupational exposure to ionizing radiation, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records, which may contain information pertaining to a veteran's radiation dose in service.  38 C.F.R. § 3.311(a)(2)(iii).  

When necessary to reconcile a material difference between an estimate of a dose, from a credible source, submitted by or on behalf of a claimant, and dose data derived from official military records, the estimates and supporting documentation shall be referred to an independent expert, selected by the Director of the National Institutes of Health, who shall prepare a separate radiation dose estimate for consideration in adjudication of the claim.  38 C.F.R. § 3.311(a)(3).  For purposes of this paragraph , the difference between the claimant's estimate and dose data derived from official military records shall ordinarily be considered material if one estimate is at least double the other estimate.  38 C.F.R. § 3.311(a)(3)(i).  A dose estimate shall be considered from a "credible source" if prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology and if based on analysis of the facts and circumstances of the particular claim.  38 C.F.R. § 3.311(a)(3)(ii). 

When it is determined that a veteran was exposed to ionizing radiation, subsequently developed a radiogenic disease, and such disease first became manifest during the applicable period, the claim will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1).  

The Veteran's DD Form 214 shows that he was assigned to a submarine.  His naval rating was sub nuclear propulsion plant operator.  Service treatment records include DD Forms 1141 documenting in-service occupational exposure to ionizing radiation as 1.039 rem.  The term "radiogenic disease" specifically includes urinary bladder cancer.  38 C.F.R. § 3.311(b)(2)(xiii).  The disease was diagnosed in 2000 and therefore, was manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv).  Thus, the requirements for referral to the Under Secretary for Benefits are met.  

In August 2001, the RO submitted a request for an advisory opinion to the Director, C&P Service.  On September 3, 2002, the Director, C&P Service, submitted a request for review of the claim to the Under Secretary for Health.  On September 4, 2002, the CPHEHO (S.M., M.D., M.P.H.) responded.  Based on the Veteran's DD Form 1141, it was estimated that he was exposed to an in-service dose of ionizing radiation of 1.039 rem.  It was calculated that an exposure to 13.4 rads or less at age 20 provides a 99 percent credibility that there was no reasonable possibility that it was as likely as not that the Veteran's bladder cancer was related to exposure to ionizing radiation.  It was their opinion that it was unlikely that the bladder cancer could be attributed to exposure to ionizing radiation during service.  

On September 10, 2002, the Director, C&P Service, responded to the Director, VA RO in Louisville, indicating that following a review of the evidence in its entirety, it was their opinion that there was no reasonably possibility the bladder cancer was the result of occupational exposure to ionizing radiation during military service.  

In September 2003, the Veteran submitted extensive argument.  In summary, he stated his basic appeal was that his Navy radiation exposure at least as likely as not caused his cancer.  He indicated that the true probability of causation (at the 99th percentile) was between 53.76 percent and 95.4 percent.  He also argued that the dose assessment was unreliable and inaccurate.  In support of his contentions, the Veteran submitted additional dose reconstruction, which provided detailed information regarding his military duties and possible exposures.  He indicated that the reconstructed dose was 1.039 rem from external sources with an additional 0 to 74.0 rem from internal sources.  

In August 2004, additional information was requested from the Naval Dosimetry Center.  Response received from the Radiation Safety Officer indicates that the Veteran's DD Form 1141 was consistent with the information in their database and confirmed the dose of 1.039 rem lifetime from Navy sources.  They added what was received in the private sector (5.087 rem from April 1987 to March 2001), which made the total lifetime dose of 6.126 rem (1.039 + 5.087), with the majority of the dose coming from the private sector.  The private sector dose was 5 times of the dose he received from the Navy.  

Evidence of record shows that the Veteran is a certified health physicist and radiation protection technologist.  Thus, he is considered a "credible source" pursuant to regulation.  Due to the material difference in dose estimates, in November 2005, the file was referred to an independent expert (T.G., Ph.D.) for preparation of a separate radiation dose estimate.  An extensive report was received in July 2006.  The expert considered service-related doses from several source categories or potential categories - occupational external, occupational internal, and medical.  

External doses were derived from official military records and were listed for each dosimeter reading, along with calculated uncertainties.  

Regarding occupational internal dose, the expert noted that the absence of internal monitoring results in the Veteran's record prior to 1986 indicates that he was not externally contaminated or exposed to airborne contamination levels that resulted in internal contamination during that time.  He further noted that all cases of internal contamination above a certain threshold must be reported to the Navy Bureau of Medicine and Surgery's Dosimetry Center for permanent archiving in the Navy Automated Radiation Exposure Registry (NARER) and there were no reports in any of the locations in which he was assigned.  The expert indicated that the information makes clear that the Veteran had little chance of receiving internal contamination while serving.  Nonetheless, the practice was to examine the possibility of undetected internal exposures and estimate an upper bound of the exposure and consequent dose.  Use of the upper bound gives the Veteran the benefit of the doubt regarding internal dose.  

Regarding medical dose, the expert noted that in the absence of any indication of unusual medical radiographic activity, it was reasonable to assign the U.S. average annual dose (.040 rem) to the Veteran for each of his 6 years of service.  

Considering all sources, the expert provided a separate radiation dose estimate of 2.485 rem, which was calculated based on 2.078 external dose + .167 internal dose + medical radiography dose .240.  The expert then went on to compare the dose estimates in the Veteran's service record, the Veteran's dose reconstruction, and the separate radiation dose estimate.  In the examiner's view, the Veteran's internal dose estimate of 74.0 rem was not credible.  

On July 10, 2006, the Director, C&P Service, submitted another request for review of the claim to the Under Secretary for Health.  On July 13, 2006, the CPHEHO (L.D., M.S.P.H., M.D.) responded.  The independent expert's findings were discussed and it was noted that the bladder was considered to have a moderate comparative susceptibility to radiation induced cancer and that the strength of the evidence linking bladder cancer induction to radiation exposure was felt to be convincing.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized.  The computer software calculated 99th percentile values for the probability of causation of 5.54 percent and 5.02 percent.  If only the military occupational doses were considered, the 99th percentile values for the probability of causation became 4.62 percent and 4.19 percent.  It was their opinion that it was unlikely that the small cell carcinoma of the bladder and carcinoma in situ of the bladder could be attributed to occupational exposure to ionizing radiation in service.  

On August 3, 2006, the Director, C&P Service, responded to the Director, VA RO in Louisville, and indicated that following a review of the evidence in its entirety, it was their opinion that there was no reasonably possibility that the small cell carcinoma of the bladder and carcinoma in situ of the bladder could be attributed to occupational exposure to ionizing radiation during service.  

At the September 2007 hearing, the Veteran argued that the difference between the dose reconstructions was that he included uncertainty, which is a mathematical principle.  See hearing transcript, p. 7.  He argued that small cell carcinoma of the bladder was very rare and they used a study for bladder cancers as a whole.  See hearing transcript, pp. 9-10.  He did not have a problem with the way they calculated the second cancer.  The Veteran also argued that the NIOSH program was used incorrectly.  See hearing transcript, pp. 12-13.  

In a written presentation submitted at the hearing, the Veteran indicated his primary concern was that the cancer model used was incorrect because his cancer was not included in the model.  

On December 7, 2009, the Director, C&P Service, submitted another request for review of the claim to the Under Secretary for Health.  In February 2010, the Director, Radiation and Physical Exposures (V.C., M.D., M.P.H.), provided a detailed response.  It was noted the there were no studies in the peer-reviewed literature dealing with etiology of small cell undifferentiated bladder cancer.  She stated that small cell carcinoma of the lung was similar in origin, treatment, and prognosis as extrapulmonary small cell carcinoma and there was no evidence to suspect that small cell carcinomas were far more radiogenic than more common tissue types in the organs of interest.  There was also no reasonable support in the literature for the Veteran's contention that the excess relative risk (ERR) was two orders of magnitude greater than that for all bladder cancer.  She noted that the huge difference in estimates, aside from a spurious determination of the ERR, was due to the different doses used as parameters for this program and how they were entered in to IREP.  The major contributor to the difference was the estimate of the internal dose.  She noted that even if the Veteran's bladder neoplasms were independent events, the total probability of causation would be 12.32 percent.  After consideration of all the data, it was their opinion that it was unlikely that the Veteran's bladder cancers could be attributed to radiation exposure while in military service.  

In March 2010, the Director, C&P Service, responded to the Director, VA RO in Louisville and indicated that following a review of the evidence in its entirety it was their opinion that there was no reasonably possibility that the bladder cancers could be attributed to exposure to ionizing radiation during service.  

In June 2010, the Veteran argued that the February 2010 opinion was erroneous for various reasons.  As noted, the Veteran has submitted extensive argument and analysis in support of his claim.  On review, he essentially contends that the dose estimate is wrong as well as the cancer model used. 

As discussed, the Veteran is considered a credible source to provide a dose estimate.  On review, he accepts the in-service external dose estimate and the major disagreement appears to be with the calculation of the internal dose estimate.  For various reasons, the Board finds the July 2006 independent expert's estimate more probative than that provided by the Veteran.  First, while the Veteran is a certified health physicist, there is no indication that he has a Ph.D. in physics.  The independent expert has a Ph.D. and apparently works in a university physics department.  The Board notes that in determining the weight assigned to evidence, the Board may look at factors such as knowledge and skill in analyzing data.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Second, while the Veteran is competent to report his in-service duties and describe possible radiation exposures, his statements do not outweigh the documentation in the DD Form 1141 or other military records.  The independent opinion discussed in detail the absence of evidence indicating the claimed internal exposure, with references to military documents and other procedures.  The expert further determined that the Veteran's internal dose estimate was not credible.  Additionally, in the February 2010 memorandum, the physician addressed the Veteran's claim that he could have had internal doses as high as 74.0 rem.  She stated:

It should be noted, however, that at the catastrophic reactor breach at Chernobyl, where fuel elements and fission products were disseminated in large quantities, the firefighters and other liquidators that received often lethally high doses from external radiation exposure and also received high internal doses from inhalation were noted to have internal doses that were generally only a small fraction, maximum less than 5%, of the external exposure.  (There were two exceptions, in firefighters who had major burn injuries and skin damage allowing for absorption of isotopes through the skin.)  The Veteran was never exposed to a major reactor accident nor noted, in his medical files, to have significant skin damage that would permit absorption of aerosolized material.  

The Board also observes that in determining the weight to be assigned to evidence, credibility can be affected by various factors, including inconsistent statements, inconsistency with other evidence of record, bias, self-interest, and a desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  On review, the Veteran has provided inconsistent information regarding his level of exposure.  For example, in his November 2000 claim, he reported that his lifetime radiation dose upon discharge was approximately 1.171 rem.  A September 2000 private new patient consultation report documents the Veteran's reported lifetime radiation exposure of 9 rem.  These reported exposures differ markedly from the subsequent dose estimate provided.  

As noted, the Veteran asserts a much higher probability of causation than provided by the CPHEHO and the Director, Radiation and Physical Exposures.  The Veteran's conclusion, however, is based in part on his elevated dose estimate, which the Board does not accept.  Accordingly, his conclusions are assigned little probative value.  

The Board also acknowledges the Veteran's contentions that the incorrect cancer model was used and that there was not a model specific to his type of cancer.  On review, the underlying science and mathematical calculations are complex.  The Board, however, is not in a position to determine which cancer models should be used or how the applicable computer programs should be run.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Rather, the Board must rely on the various expert opinions of record.  

As set forth above, VA obtained multiple opinions in this case, all of which are against the Veteran's claim.  On review, the Board finds the most recent opinion, the February 2010 opinion from the Director, Radiation and Physical Exposures, to be extremely probative.  This opinion was provided by a medical doctor with a Masters in Public Health.  The physician had access to the various opinions already of record as well as the argument and evidence presented by the Veteran.  She addressed relevant factors for consideration.  See 38 C.F.R. § 3.311(e)(1)-(6).  Additionally, she responded to the Veteran's arguments and explained the basis for selecting the cancer models and programs used.  

The Board has also considered the Veteran's argument that he was exposed to the chemical amine during service and that this caused his cancer.  In support of his claim, the Veteran submitted lay statements from fellow sailors indicating that their submarine used amine during processes to regenerate oxygen and that U.S. submarines used other amine related chemicals, such as morpholine, in the secondary systems of the engineering plant.  

An October 2000 statement from Dr. L. B. indicates that it was his understanding that the Veteran worked in a submarine for 4 years and was exposed to amines in the oxygen purification system and that he also had some radiation exposure.  The physician was writing the letter to document that the Veteran had bladder cancer and such cancers were known to be caused by the amine chemical family.  He further stated that he had no expertise concerning the exposure experiences by submariners and had no knowledge concerning the incidence of bladder cancers or other carcinomas in persons exposed to air purified by these chemicals.  

An October 2000 statement from Dr. M.C. indicates that the Veteran's treatment recommendations were made in an analogous way as they would to small cell lung cancer.  In a November 2000 statement, the physician stated "[w]hile I do not report to be an expert on environmental exposure and the development of cancer, I think the associations with Amine exposure and bladder cancer is well founded."  

In July 2002, the RO attempted to verify the Veteran's claimed chemical exposure.  A July 2002 response indicates that the only source of amine in the submarine atmosphere control system was monoethanolamine (MEA) in the CO2 scrubbers.  An August 2002 response from the Occupational & Environmental Medicine Directorate, Navy Environmental Health Center indicates that there is "[n]o clear exposure information on amine exposures known in Submariners from our Hazardous Material Experts here or at the Naval Sea Systems Command in Wash[ington] DC."  

The September 4, 2002 response from the CPHEHO indicates that based on the above response, the only clear exposure information on amines relative to submariners was for the substance MEA and it appeared to be as likely or more likely than not that the Veteran was exposed to MEA while on active duty.  MEA, however, is not considered to be a carcinogen and is not listed in relevant databases on carcinogens by Health & Human Services.  It was noted that exposure to certain specific amines (benzidine and certain related aromatic amines) is associated with bladder cancer in humans.  Bladder cancer, however, has not been reported for other amines, including MEA.  It was their opinion that it was unlikely that the bladder cancer could be attributed to in-service MEA exposure.  

On September 10, 2002, the Director, C&P Service, responded to the Director, VA RO in Louisville and indicated that there was no reasonably possibility that the Veteran's bladder cancer could be attributed to MEA exposure during service.  

Considering the evidence of record, the Board concedes that the Veteran had some level of in-service exposure to MEA.  Thus, the question is whether his bladder cancer is related to such exposure.  As noted, the record contains various opinions.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The private medical opinions suggest a relationship between the Veteran's cancer and reported exposures, but both physicians indicate that they are not experts in the matter.  Additionally, they appear to be referring to amine exposure in general, as opposed to MEA specifically.  Thus, these opinions are assigned little probative value.  The September 2002 opinion from the CPHEHO, however, was based on documented information regarding the Veteran's chemical exposure.  The opinion discussed the relationship of certain specific amines to bladder cancer and provided adequate rationale for the opinion that it was unlikely that bladder cancer could be attributed to MEA exposure.  Thus, this opinion is considered highly probative.  

The Board acknowledges the Veteran's belief that his bladder cancer is related to in-service amine exposure and again acknowledges his training in the field of health physics.  There is no indication, however, that the Veteran is competent to render an etiology opinion on this complex medical question.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On review, the preponderance of the evidence is against finding that the Veteran's bladder cancer is related to ionizing radiation and/or amine chemical exposure during service.  The Board further notes that there is no evidence of bladder cancer during service or within one year following discharge from service.  

The doctrine of reasonable doubt is not for application and the claim is denied.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bladder cancer, including as due to exposure to ionizing radiation and/or amine chemical exposure, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


